Citation Nr: 0532835	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  02-03 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for disability manifested 
by Mycoplasma positive test, to include as due to an 
undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The appellant had active service from June 1976 to November 
1997, to include service in the Southwest Asia theater of 
operations in the Persian Gulf.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Houston, Texas, 
VA Regional Office (RO).  

This case has previously come before the Board.  In December 
2003, the matter was remanded to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.  

The appellant testified via video conference in Washington, 
D. C. in September 2002.  The Board notes that the Board 
member who conducted September 2002 Board hearing is no 
longer employed with the Board.  By letter dated in May 2005, 
the appellant was advised that he had the right to another 
Board hearing.  In correspondence received in July 2005, the 
appellant stated that he did not want another hearing. A 
transcript of the hearing has been associated with the claims 
file.  


FINDING OF FACT

Mycoplasma exposure causing chronic fatigue, occurred during 
service in the Persian Gulf War.


CONCLUSION OF LAW

Chronic fatigue, as a residual of Mycoplasma infection, was 
incurred in service.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 
2002); 38 C.F.R. § 3.303, 3.317 (2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that any defect in regard to VCAA 
is harmless, as the claim is herein granted.  

Criteria

Under the governing statutory and regulatory criteria, 
service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury or disease during such service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303(a), 3.304.

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

The United States Court of Appeals for Veterans Claims has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly affirmed by the 
United States Court of Appeals for the Federal Circuit, which 
has held that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability."  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).



A Persian Gulf veteran is defined as a veteran who served on 
active duty in the Armed Forces in the Southwest Asia Theater 
of operations during the Persian Gulf War.  38 U.S.C.A. § 
1117(f).

Under 38 U.S.C.A. § 1117(a)(1), compensation is warranted for 
a Persian Gulf veteran with a "qualifying chronic disability" 
that became manifest during service on active duty in the 
Armed Forces in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent 
during the presumptive period prescribed by the Secretary.  
38 U.S.C.A. § 1117 (West 2002);. 38 C.F.R. § 3.317a(1)(i).

The term qualifying chronic disability means a chronic 
disability resulting from any of the following (or any 
combination of any of the following): an undiagnosed illness, 
a medically unexplained chronic multi-symptom illness (such 
as chronic fatigue syndrome, fibromyalgia, and irritable 
bowel syndrome) that is defined by a cluster of signs or 
symptoms, or any diagnosed illness that the Secretary 
determines in regulations prescribed that warrants a 
presumption of service connection.  38 U.S.C.A. § 1117(a)(2).

Signs or symptoms which may be a manifestation of an 
undiagnosed illness or a chronic multi-symptom illness 
include the following: fatigue, unexplained rashes or other 
dermatological signs or symptoms, headache, muscle pain, 
joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 U.S.C.A. § 1117(g).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.



Analysis

The veteran served in the Gulf War and a March 2000 VA record 
notes he had a positive test for Mycoplasma.  The issues in 
this case are whether the positive Mycoplasma test is 
accompanied by any current disability, and whether the 
Mycoplasma exposure is linked to the veteran's Gulf War 
service.

The assessments on VA examination in August 2000, included 
fatigue.  At a hearing in September 2002, the appellant 
testified that he had had fatigue for about four years.  
Transcript at 8 (2002).  A finding of fatigue is bolstered by 
December 2004 VA examination, at which time fatigue was 
noted.  

The June 2004 Gulf War examiner specifically stated that 
while he neither presented with a current acute Mycoplasma 
infection nor had symptomatology specific to Mycoplasma 
infection, that it was at least as likely as not that the 
appellant could have had a Mycoplasma infection in the 
Persian Gulf.  There is evidence, in addition to that 
submitted by the appellant, of a higher incidence of 
Mycoplasma exposure and infection in veterans with service in 
the Gulf War, and there is also evidence that chronic fatigue 
is a manifestation of such exposure.  A. Vojdani, Ph.D., 
Scientific Facts Versus Fiction About Mycoplasma, at 
http://www.immuno-sci-lab.com/html/mycoplasma.html; J. 
Remington, Chronic Infection: Evasive Mycoplasma May Cause 
Fatigue and More, at 
http://shasta.com/cybermom/infection.htm.

The December 2004 VA examiner stated that fatigue was at 
least as likely as not related to service in the Persian 
Gulf.  To the extent that the examiner associated fatigue 
with fibromyalgia, the Board notes that the appellant is 
service-connected for fibromyalgia.  Regardless, the examiner 
clearly related fatigue to service in the Persian Gulf.  

In reaching the determination, the Board notes that the 
December 2004 examiner does not establish his credentials 
(PAC, MD, PhD, etc).  Furthermore, in the last two sentences 
of the opinion the examiner considered fatigue as part of 
fibromyalgia and then noted that "in addition" the veteran 
has fatigue.  This tends to establish two causes of fatigue.  

In regard to the June 2004 opinion prepared by a Physician's 
Assistnat, he established that there is no active infection 
or symptomatology specific to Mycoplasma infection.  However, 
the PAC did not rule out residuals, stating that 
manifestations are not specific to Mycoplasma infection falls 
far short of a conclusion that there are no residuals.  In 
sum, the Board was forced to make a decision based upon 
inadequate evidence.  

To the extent that the appellant claims memory loss or an 
attention deficit related to Mycoplasma during service, the 
Board notes that on VA neurological examination in June 2004, 
no memory loss or lack of attentiveness was specifically 
noted.  The examiner stated that age appropriate and 
situational forgetfulness was more likely.  As noted above, 
pain has been attributed to service -connected fibromyalgia.  

The Board concludes that the veteran has chronic fatigue 
related to exposure to Mycoplasma during his service in the 
Persian Gulf .  Accordingly, the benefits sought on appeal 
are granted.  


ORDER

Entitlement to service connection for fatigue as a residual 
of Mycoplasma infection is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


